DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s After-Final response filed 8/31/2021 was received and is entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
2.	The rejections of claims 2 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn given the claims have been canceled. 

Election/Restrictions
3.	Claim 1 is allowable. The restriction requirement of Group 2, claim 6, as set forth in the Office action mailed on 12/4/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group 3, claim 6, is withdrawn.  Claim 6, directed to a non-aqueous secondary battery comprising the electrolytic solution according to claim 1, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.  Claim 6 is hereby rejoined.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
4.	Claims 1 and 3-6 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is being interpreted such that the chemical formula as presented is given its ordinary and customary meaning consistent with the interpretation that those skilled in the art would reach using the ordinary and customary meaning of such chemical formulas.  To this end, please see Brecher, J. Graphical Representation Standards for Chemical Structure Diagrams (IUPAC Recommendations 2008). Pure and Applied Chemistry 2009, 80 (2), p. 277-410, accessible at https://doi.org/10.1351/pac200880020277 (free access).     
Thus, the metal complex of General Formula (I) requires the entities as presented including the N=CR2R3 group circled below and defined within the claim:

    PNG
    media_image1.png
    159
    422
    media_image1.png
    Greyscale

The metal complex also includes 0 to 4 R1 groups bonded to the benzene ring.  The bond connecting the substituent (R1) suggests that the substituent(s) (R1) may be located on any of the 
	The prior art fails to teach such a metal complex within an electrolytic solution as claimed.  The closest prior art of record is that previously cited.  An update of the prior art search did not produce any new applicable documents.  Accordingly claims 1 and 3-6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMANDA J BARROW/Primary Examiner, Art Unit 1729